Citation Nr: 1756115	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for incontinence due to service-connected lumbar herniated nucleus pulposus and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active military service from August 2008 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).  A notice of disagreement was filed in October 2010, a statement of the case was issued in February 2012, and a substantive appeal was received in March 2012.

The Veteran withdrew her request for a Board hearing in January 2015.  01/07/2015 Third Party Correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The current evidence of record contains conflicting evidence as to whether the Veteran has urinary incontinence and whether any such condition is due to her service-connected lumbar spine disability.  The Board will recap some of the relevant evidence.

A May 2009 treatment record reflects bladder incontinence, but an August 2009 treatment record reflects no bowel or urinary incontinence.  06/04/2010 Medical Treatment Record-Government Facility at 31, 75.  A June 2009 record also reflects no bladder incontinence.  08/09/2010 Medical Treatment Record-Government Facility at 51.  An August 2009 record reflects no urinary incontinence.  02/07/2012 Medical Treatment Record-Government Facility at 47.

A June 2010 VA examination reflects the Veteran's complaints of occasional nocturnal urinary incontinence since March.  The examiner diagnosed bladder irritability secondary to tea consumption with symptoms of occasional nocturnal urinary incontinence during sleep, small volume, with occasional myoclonic jerk associated.  06/11/2010 VA Examination.

A July 2010 treatment record reflects an assessment of lower back pain with some radiculopathy and some bladder spasm and incontinence.  A September 2010 record reflects myelopathic incontinence, bilateral leg weakness.  11/10/2011 Medical Treatment Record-Non-Government Facility at 15, 25.  A November 2010 record reflects incontinence.  02/07/2012 Medical Treatment Record-Government Facility at 11.  

Correspondence from C.A.P., M.D., reflects that the Veteran presented with a complaint of incontinence which had been present for several months.  It was noted that the incontinence is functional possibly related to a back injury while in the military.  She is only incontinent when she suffers a fall (which happens 2 or more times a week) and occasionally at night with enuresis.  Dr. C.A.P stated that there was no good explanation for her incontinence.  There was no objective date to support this diagnosis but subjective reports of episodes of falling and incontinence.  Dr. C.A.P. suspected a neurologic cause but it could not be elucidated.  10/13/2010 Medical Treatment Record-Non-Government Facility.  Treatment records from Dr. C.A.P., dated in September 2010, reflect an active problem of functional urinary incontinence and a current impression of nocturnal enuresis.  A urodynamic study was completed and it was noted to be essentially normal, with normal sensation, and good low pressure emptying.  11/10/2011 Medical Treatment Record-Non-Government Facility at 9-10. 

A November 2010 record reflects an assessment of chronic urine incontinence.  08/09/2012 Medical Treatment Record-Government Facility at 17.  

A February 2011 treatment record reflects a notation of incontinence neurological, with use of pads at night.  A July 2011 record reflects a report of incontinence 2 to 
3 times per week.  09/29/2011 Medical Treatment Record-Government Facility 
at 2, 10.  

In April 2012, the Veteran underwent a VA examination to assess the severity of her lumbar spine disability which reflects urinary incontinence.  04/24/2012 VA Examination at 13, 14.  The examiner was unable to attribute urinary incontinence to compression of spinal nerves.  Id. at 18.  The Veteran also underwent a 
VA examination with regard to urinary incontinence and the examiner found that there was not enough evidence to diagnose any true bladder pathology or 
CNS cause at this time, and was unable to attribute to spinal nerve compression with current evidence.  Id. at 25.  

A February 2013 record reflects incontinence.  12/16/2015 CAPRI at 21.  A January 2014 treatment record reflects incontinence but in August 2014 the Veteran denied incontinence.  12/16/2015 CAPRI at 120, 179.  

An October 2015 VA spine examination reflects no neurologic abnormalities.  10/20/2015 C&P Exam at 9.  A December 2015 VA addendum opinion reflects the examiner's opinion of no clear explanation of the Veteran's urological symptoms.  The examiner opined that it is less than likely that the Veteran's urinary incontinence is due to her lumbar spine condition.  The opinion was based on the 2008 MRI of the lumbar spine which did not suggest impairment of the lumbar spine which would cause the bladder incontinence.  12/11/2015 C&P Exam.

In July 2017, the Veteran was scheduled for a VA examination and an opinion re aggravation was requested.  The Veteran cancelled the examination as she wanted to undergo an examination with an urologist.  07/27/2017 C&P Exam; 08/01/2017 VA 27-0820 Report of General Information.  The VA examination request reflects that it was requested that records be reviewed and that an opinion be proffered regarding aggravation - specifically whether her urinary incontinence was aggravated by her lumbar spine disability.  07/21/2017 VA 21-2507a Request for Physical Examination.  It is not clear why an opinion was not sought or obtained.  Thus, the Board finds that a remand is necessary for such an opinion.  

Additionally, associate updated VA treatment records for the period from October 25, 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder updated VA treatment records for the period from October 25, 2017.  

2.  After completing #1, then request that a VA physician specializing in urology review the virtual folder and respond to the following:

a)  Is urinary incontinence at least as likely as not 
(50 percent or greater probability) caused by service-connected lumbar herniated nucleus pulposus and degenerative joint disease.  

b)  Indicate whether it is at least as likely as not (50 percent or greater probability) that urinary incontinence has been aggravated by service-connected lumbar herniated nucleus pulposus and degenerative joint disease.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled, if deemed necessary by the VA clinician.

The clinician is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  After completion of the above, review the expanded record and readjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


